Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Claims 1-20 are presented for examination.

Information Disclosure Statement
The IDS filed on 5/11/2022 are considered.

Response to Arguments
Applicant's arguments filed 7/24/2022 have been fully considered but they are not persuasive.

In remark, applicant argued (1) The mapped L2CP Proxy does not comprise one or more logical ports.  

Examiner traverse the argument:
As to point (1), Zheng’s teaching of a L2CP Proxy 40 functions as an access aggregation device that comprises physical ports to communicate with multiple device.  The L2CP Proxy 40 comprises a port mapping unit 41 that maps the physical port of an AN to logical port (see pp. 0061-0062, 0064) for connecting to a second device for communication, which is device of ISP (see pp. 0068-0069).  Paragraph 0068-0069 specifically shows message exchange between an AN and the ISP, which indicates communication between two devices via the mapped physical and logical ports.  Therefore, Zheng’s disclose met the claim language.  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 17 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Zheng, US 2009/0161677.

As per claim 17, Zheng taught the invention including an access aggregation virtualization system comprising:
An access aggregation device comprising one or more physical ports to communicate with at least a first network device (figure 4);
An access aggregation virtualization device comprising one or more logical ports and at least one of a control interface or a communication interface, the access aggregation device establish one or more links to the access aggregation device and associates the one or more logical ports with the one or more physical ports to enable a communication between the first network device and a second network device (pp. 0040, 0043, 0060-0062, 0065).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-7, 9-10, 12-15, 18-19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zheng, US2009/0161677, in view of Lin, WO 2008/148347A1, published on December 11, 2008.  

Lin is cited by the applicant in the IDS.  Since Lin is not in English, the following rejection is mapped using EP2146467A1, which is the English correspondence of Lin.  

As per claim 1, Zheng taught the invention including a computer-implemented method for virtualizing an access aggregation device, the method comprising:
establishing one or more links to an access aggregation device to communicate with at least a first network device, the access aggregation device comprising one or more physical ports (pp. 0040, 0043, 0060-0062); and
Associating the one or more logical ports with the one or more physical ports to enable a communication between the first network device and a second network device (pp. 0060-0062, 0065).  

Zheng did not specifically teach the establishing step is in response to packet communication instead of a first user accessing one or more logical ports at a control interface.  Lin taught to establish resource allocation and mapping in response to a first user accessing one or more logical ports at a control interface (pp. 0010, 0017-0025, 0033-0035).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Zheng and Lin and further define the port mapping relationships in response to a user configuration request.  

As per claim 2, Zheng and Lin taught the invention as claimed in claim 1.  Zheng and Lin did not further teach to comprise, granting to the first user access to the access aggregation device.  However, Zheng disclosed to implement an AAA protocol, which is known to authenticate user access (pp. 0060).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Zheng and Lin and further utilize an AAA protocol to grant a user access to send request to request resource allocation and port mapping.  

As per claim 3, Zheng and Lin taught the invention as claimed in claim 2.  Zheng further taught wherein the access is controlled by a second user via at least one of the control interface or a communication interface (pp. 0060: AAA protocol).  

As per claim 4, Zheng and Lin taught the invention as claimed in claim 2.  Lin further taught wherein the access comprises control over one or more functions of the access aggregation device (pp. 0010, 0017-0025, 0033-0035). 

As per claim 5, Zheng and Lin taught the invention as claimed in claim 4.  Zheng further taught wherein the control is granted according to a set of rules that are immutable by the first user (pp. 0060: AAA protocol defines access requirements/rules).  

As per claim 6, Zheng and Lin taught the invention as claimed in claim 2.  Lin further taught wherein the access comprises access to at least one of configuration information, maintenance information, or diagnostic information (pp. 0010, 0017-0025, 0033-0035). 

As per claim 7, Zheng and Lin taught the invention as claimed in claim 6.  Lin further taught wherein access to the configuration information comprises access to adjust a configuration to enhance a performance characteristic that is associated with the communication between the first network device and the second network device (pp. 0010, 0017-0025, 0033-0035).

As per claim 9, Zheng and Lin taught the invention as claimed in claim 1.  Zheng further taught wherein the one or more physical ports comprises one or more physical aggregation interfaces (pp. 0042: many-to-one correspondence).  

As per claim 10, Zheng and Lin taught the invention as claimed in claim 9.  Zheng further taught wherein the first network device is a broadband device that is communicatively coupled, via the one or more physical aggregation interfaces, with the second network device (pp. 0059-0075; figure 4).  

As per claim 12, Zheng and Lin taught the invention as claimed in claim 1.  Zheng further taught wherein associating the one or more logical ports with the one or more physical ports comprises establishing a one-to-one connection between the at least some of the one or more physical ports and at least some of the one or more of the logical ports (pp. 0042: one-to-one correspondence).

As per claim 13, Zheng taught the invention including an access aggregation virtualization device comprising:
One or more processor (pp. 0060-0062, 0065: processing mapping and conversion all require a processor); and
A non-transitory computer-readable medium or media comprising one or more processors (pp. 0060-0062, 0065: storing table indicates there is a storage medium), causes steps to be performed comprising:
Establishing one or more links to an access aggregation device to communicate with at least a first network device, the access aggregation device comprising one or more physical ports (pp. 0040, 0043, 0060-0062); and
Associating the one or more logical ports with the one or more physical ports to enable a communication between the first network device and a second network device (pp. 0060-0062, 0065).  

Zheng did not specifically teach the establishing step is in response to packet communication instead of a first user accessing one or more logical ports at a control interface.  Lin taught to establish resource allocation and mapping in response to a first user accessing one or more logical ports at a control interface (pp. 0010, 0017-0025, 0033-0035).  Lin also taught to execute programs stored in a computer-readable medium by a processor (pp. 0050).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Zheng and Lin and further define the port mapping relationships in response to a user configuration request.  

As per claim 14, Zheng and Lin taught the invention as claimed in claim 13.  Zheng and Lin did not further teach to comprise the step of granting to the first user access to the access aggregation device.  However, Zheng disclosed to implement an AA protocol, which is known to authenticate user access (pp. 0060).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Zheng and Lin and further utilize an AAA protocol to grant a user access to send request to request resource allocation and port mapping.  Zheng and Lin in combination taught the access is controlled by a second user (see Zheng: pp. 0060: AAA protocol) and comprises control over one or more functions of the access aggregation device (see Lin: pp. 0010, 0017-0025, 0033-0035), the one or more function comprising at least one of configuration information, maintenance information, or diagnostic information (see Lin: pp. 0010, 0017-0025, 0033-0035).

As per claim 15, Zheng and Lin taught the invention as claimed in claim 14.  Lin further taught wherein access to the configuration information comprises access to adjust a configuration to enhance a performance characteristic that is associated with the communication between the first network device and the second network device (pp. 0010, 0017-0025, 0033-0035).

As per claim 18, Zheng taught the invention as claimed in claim 17.  Zheng did not further teach to comprise, granting to the first user access to the access aggregation device, the access is controlled by a second user.  However, Zheng disclosed to implement an AAA protocol, which is known to authenticate user access (pp. 0060).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Zheng did not specifically teach the access comprises control over one or more configuration functions, maintenance functions, or diagnostic functions of the access aggregation device.  Lin
taught wherein the access comprises access to at least one of configuration information, maintenance information, or diagnostic information (pp. 0010, 0017-0025, 0033-0035).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Zheng and Lin and further define, maintain and modify the port mapping relationships in response to a user configuration request.  

As per claim 19, Zheng taught the invention as claimed in claim 17.  Zheng further taught to establish one or more links to the access aggregation device to communicate with at least a first network device (pp. 0040, 0043, 0060-0062); and associate the one or more logical ports with the one or more physical ports to enable a communication between the first network device and a second network device (pp. 0060-0062, 0065).  Zheng did not specifically teach the establishing step is in response to packet communication instead of a first user accessing one or more logical ports at a control interface and the access to the one or more configuration function comprising access to adjust a configuration to enhance a performance characteristic that is associated with the communication between the first network device and the second network device.  Lin taught to establish resource allocation and mapping in response to a first user accessing one or more logical ports at a control interface (pp. 0010, 0017-0025, 0033-0035) and the access to the one or more configuration function comprising access to adjust a configuration to enhance a performance characteristic that is associated with the communication between the first network device and the second network device (See Lin: pp. 0010, 0017-0025, 0033-0035).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Zheng and Lin and further define the port mapping relationships in response to a user configuration request.  

Claim 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zheng and Lin as applied to claims 1-7, 9-15, 17-19 above, and further in view of obviousness.

As per claim 11, Zheng and Lin taught the invention as claimed in claim 9.  Zheng further taught wherein the broadband device is a DSL terminal (pp. 0059-0075).  Zheng and Lin did not specifically teach wherein the one or more links are established via a backhaul connection.  However, it would have been obvious to apply the teachings of Zheng and Lin’s port mapping process to backhaul links and utilize logical ports in backhaul links.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Zheng and Lin and apply the port association to backhaul connections and allow easier management and maintenance of the ports (see Zheng pp. 0013).  

Claims 8, 16 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zheng and Lin as applied to claims 1-7, 9-15, 17-19 above, and further in view of Frattura et al (Frattura), US 7,936,770.

As per claim 8, Zheng and Lin taught the invention as claimed in claim 7.  Zheng and Lin did not specifically teach wherein the performance characteristic benefits at least one of a first logical port among the one or more logical ports, at least partially to the detriment of a second logical port among the one or more logical ports, or a first physical port among the one or more physical ports, at least partially to the detriment of a second physical port among the one or more physical ports.  Frattura taught to associate resources according to the performance characteristics to yield better network communication by using ports with low latency and/or high performance (col.25, lines 30-67, col.26, lines 1-63, col.27, lines 39-61, col.28, lines 61-67, col.29, lines 1-15).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Zheng, Lin and Frattura in order to associate ports with the port’s performance metric and guarantee communication quality.  

As per claim 16, Zheng and Lin taught the invention as claimed in claim 15.  Zheng and Lin did not specifically teach wherein the performance characteristic benefits at least one of a first logical port among the one or more logical ports, at least partially to the detriment of a second logical port among the one or more logical ports, or a first physical port among the one or more physical ports, at least partially to the detriment of a second physical port among the one or more physical ports.  Frattura taught to associate resources according to the performance characteristics to yield better network communication by using ports with low latency and/or high performance (col.25, lines 30-67, col.26, lines 1-63, col.27, lines 39-61, col.28, lines 61-67, col.29, lines 1-15).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Zheng, Lin and Frattura in order to associate ports with the port’s performance metric and guarantee communication quality.  

As per claim 20, Zheng and Lin taught the invention as claimed in claim 19.  Zheng and Lin did not specifically teach wherein the performance characteristic benefits at least one of a first logical port among the one or more logical ports, at least partially to the detriment of a second logical port among the one or more logical ports, or a first physical port among the one or more physical ports, at least partially to the detriment of a second physical port among the one or more physical ports.  Frattura taught to associate resources according to the performance characteristics to yield better network communication by using ports with low latency and/or high performance (col.25, lines 30-67, col.26, lines 1-63, col.27, lines 39-61, col.28, lines 61-67, col.29, lines 1-15).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Zheng, Lin and Frattura in order to associate ports with the port’s performance metric and guarantee communication quality.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY S LIN whose telephone number is (571) 272-3968.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


KENNY S. LIN
Examiner
Art Unit 2416


/Kenny S Lin/
Primary Examiner, Art Unit 2416
August 19, 2022